25 Mich. App. 713 (1970)
181 N.W.2d 569
PEOPLE
v.
PATTON
Docket No. 9,077.
Michigan Court of Appeals.
Decided August 4, 1970.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Eugene C. Penzien, Prosecuting Attorney, for the people.
James G. Orford, for defendant on appeal.
Before: HOLBROOK, P.J., and FITZGERALD and T.M. BURNS, JJ.
PER CURIAM.
Defendant Richard Lewis Patton pleaded guilty to possession of a narcotic drug contrary *714 to MCLA § 335.153 (Stat Ann 1957 Rev § 18.1123). On appeal, defendant contends that the trial court erred in accepting his guilty plea without having the preliminary examination transcript in the court file, even though defendant, represented by counsel, entered a waiver thereof. Defendant also argues that the trial court failed to question him in sufficient detail before accepting his guilty plea. The appellee has filed a motion to affirm the conviction, GCR 1963, 817.5(3).
It is well established that defendant, by electing to plead guilty, effectively waives all defects in the arraignment proceeding. People v. Robbins (1967), 6 Mich. App. 633; People v. Bess (1968), 11 Mich. App. 109. A review of the plea and sentencing transcripts reveals that the trial court fully complied with the requirements of GCR 1963, 785.3 and MCLA § 768.35 (Stat Ann 1954 Rev § 28.1058). The questions presented here on appeal are unsubstantial and require no argument or formal submission.
The motion to affirm the defendant's conviction is granted.